Case 4:19-cv-04112 Document 12-1 Filed on 10/30/19 in TXSD Page 1 of 3




            Exhibit 1
     Case 4:19-cv-04112 Document 12-1 Filed on 10/30/19 in TXSD Page 2 of 3



From: Elizabeth Ryan <eryan@coatsrose.com>
Sent: Wednesday, October 23, 2019 10:24 AM
To: Rogoff, Ellen <ERogoff@STRADLEY.COM>; Charles Sturm <csturm@sturmlegal.com>; Lutsky, Jeffrey
<JLutsky@STRADLEY.COM>; Shawn Tusa <stusa@coatsrose.com>; AAA Michele Gomez
<MicheleGomez@adr.org>; Peter Taaffe <ptaaffe@txattorneys.com>; Tony Buzbee
<tbuzbee@txattorneys.com>
Subject: RE:                  v. Macquarie Investment Management Business Trust - AAA Case 01-19-
0000-0062

  *** External E-Mail – Use Caution ***


In light of the request for stay of proceedings, and the Respondent’s position that it does not oppose a
stay of 30 days, it is ordered that this matter be stayed for 30 days from today’s date.
At the conclusion of that period, the ADR representative will contact the parties and the undersigned
relative to a determination as to the matter’s further handling.
So Ordered.
Elizabeth Haecker Ryan
Arbitrator



C OATS |R OSE
 A PROFESSIONAL CORPORATION


                     Elizabeth Haecker Ryan
                     Director

                     One Canal Place
                     365 Canal St., Suite 800
                     New Orleans, Louisiana 70130
                     Direct: 504.299.3085|Fax: 504.299.3071
                     eryan@coatsrose.com
                     www.coatsrose.com
       Case 4:19-cv-04112 Document 12-1 Filed on 10/30/19 in TXSD Page 3 of 3



From: AAA Michele Gomez <MicheleGomez@adr.org>
Sent: Wednesday, October 23, 2019 3:41 PM
To: Elizabeth Ryan <eryan@coatsrose.com>; Rogoff, Ellen <ERogoff@STRADLEY.COM>; Charles Sturm
<csturm@sturmlegal.com>; Lutsky, Jeffrey <JLutsky@STRADLEY.COM>; Shawn Tusa
<stusa@coatsrose.com>; Peter Taaffe <ptaaffe@txattorneys.com>; Tony Buzbee
<tbuzbee@txattorneys.com>
Subject: RE:                 v. Macquarie Investment Management Business Trust - AAA Case 01-19-
0000-0062

Good Afternoon,

This will confirm that the above captioned case has been put into abeyance by party agreement for 30
days from today. We will ask for a status update on November 22, 2019.

Thank you,
Jacqueline Vega on behalf of Michele Gomez




               AAA Michele Gomez
               Manager of ADR Services
               American Arbitration Association

               T: 401 431 4848 F: 401 435 6529 E:
               MicheleGomez@adr.org
               1301 Atwood Ave, Suite 211N, Johnston, RI 02919
               adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed
above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you
have received this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.
